Citation Nr: 0701073	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to an increased rating for gunshot wound, 
fracture, left distal fibula with skin graft, and fracture, 
left distal tibia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962 and from June 1963 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

After this appeal was certified to the Board, the veteran 
submitted additional evidence consisting of his contentions, 
statements from his wife and daughter, and copies of medical 
records directly to the Board on three separate occasions.  
This evidence has not yet been considered by the RO, the 
agency of original jurisdiction.  However, although the 
evidence received in November 2005 and August 2006 was not 
accompanied by a waiver, it is duplicative of evidence and 
argument the RO has already had the opportunity to consider.  
Thus, the Board finds that the solicitation of a waiver 
and/or remand for initial consideration by the RO of this 
evidence is not required under 38 C.F.R. § 20.1304(c), 
particularly because the Board is remanding this case for 
other reasons, cited below.  Additionally, with respect to 
the evidence received in July 2006, it is noted that this 
evidence is pertinent to the veteran's claim and was 
accompanied by a waiver of RO consideration.  Thus, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has undergone two VA joints examinations in 
connection with the present appeal, in October 2003 and 
January 2005.  However, the veteran's July 2006 communication 
to the Board includes his contention that he experiences 
increased left ankle swelling and pain which results in 
increased limitation of motion.  In addition, the veteran 
submitted a private treatment report, dated in April 2006, 
which includes a finding of increased pain in the Tinel's 
along the peroneal nerves.  

In this regard, it is noted that, in addition to service 
connection for gunshot wound, fracture, left distal fibula 
with skin graft, and fracture, left distal tibia, service 
connection is also in effect for diabetes mellitus type II 
and bilateral leg varicose veins.  

Accordingly, the Board finds that the veteran should be 
afforded another VA joints examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  See, e.g., Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder, it is noted that service 
medical records document, among other things, treatment for 
recurrent skin complaints affecting the scrotum, buttocks, 
back, chest, and neck.  Post service treatment records 
reflect treatment for skin complaints affecting the same 
areas.  Although the diagnoses provided are different, the 
veteran asserts that his skin complaints in service never 
resolved and he has continued to experience similar skin 
symptoms to the present.  See Hodges v. West, 13 Vet. App. 
287 (2000) (for service connection based on continuity of 
symptomatology, the in-service diagnosis need not be 
identical to the current diagnosis).

Additionally, the evidence submitted by the veteran directly 
to the Board reflects that he is in receipt of ongoing VA and 
private treatment for left lower extremity and skin 
complaints.  Therefore, any additional treatment records 
pertinent to the issues on appeal should be obtained for an 
adequate determination.

In light of the foregoing, this claim is remanded for the 
following additional development:

1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment identified 
by the veteran which have not already 
been obtained.  It would assist the VA if 
the veteran himself would submit these 
records (that he has not already 
submitted) to the RO along with a 
statement that no other records are 
needed to adjudicate these claims. 

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran to undergo a VA examination by a 
doctor other than the physician who 
performed the October 2003 and January 
2005 VA joints examinations.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to the 
following questions:

a) diagnose all left lower extremity 
disorders shown to exist, if any;

b) indicate which disorders, if any, are 
part of the veteran's service-connected 
gunshot wound, fracture, left distal 
fibula with skin graft, and fracture, 
left distal tibia, which are due to his 
other service connected disorders (such 
as varicose veins and diabetes mellitus 
type II), or if they are the result of 
nonservice connected disorders;

c) in addition to noting the range of 
motion as well as findings with respect 
to instability, if any, the examiner must 
discuss whether there is evidence of 
weakness, fatigability, lack of 
coordination, restricted or excess 
movement of the joint, or pain on 
movement as a result of the veteran's 
service-connected gunshot wound, 
fracture, left distal fibula with skin 
graft, and fracture, left distal tibia.  
If any of these symptoms are present, the 
examiner should comment upon the 
functional limitations caused by such 
symptoms to the veteran's lower left 
extremity.  

d) with respect to any skin graft scar, 
the examiner should state whether it is: 
(i) poorly nourished with repeated 
ulceration; (ii) superficial and unstable 
(a superficial scar is one not associated 
with underlying soft tissue damage.  An 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar); (iii) 
tender and painful on objective 
demonstration, and/or (iv) results in 
limitation of function.  The size of the 
scar should be stated in centimeters.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
skin disorder present.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that a current skin disorder is 
etiologically related to the veteran's 
period of service.  
The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner is unable to offer 
the requested opinion without resort to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

4.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  The 
RO must consider all evidence received 
since the February 2005 supplemental 
statement of the case.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




